Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 1 of 10. PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

UNITED STATES OF AMERICA
| , : Case No.
V.
DARRELL DESHAWN MOORE
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR AN ARREST WARRANT
I, JACK A. VICKERY, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent with the Federal Bureau of Investigation (FBI), and have
been so employed for over 12 years. Prior to being employed by the FBI, I was a sworn law
enforcement officer in the State of Georgia for approximately seven years. As an FBI Special
Agent, I am currently assigned to the FBI Cleveland Division, Akron Resident Agency. My
employment has vested me with the authority to investigate violations of federal laws, including
bank robbery as cited under Title 18, United States Code 2113 (a).

2. This affidavit is being made in support of an application for an arrest warrant for
DARRELL DESHAWN MOORE, DOB April XX, 1990, who, along with other co-
conspirators identified in the investigation, conspired to commit bank robbery in violation of
Title 18, United States Codes 2, 371, and 21 13 (a). I know. the following information based on .
investigation conducted by me, other FBI agents, and officers of the City of Akron Police

Department.

3. This affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.
1
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 2 of 10. PagelD #: 3

4, Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of Title 18 § 2113(a) (Bank Robbery) and Title 18 § 371 (Conspiracy to Commit
Bank Robbery), have been committed, by DARRELL DESHAWN MOORE, date of birth
April XX, 1990, and other persons, both known and unknown.

PROBABLE CAUSE

| 5. The United States, including the Federal Bureau of Investigation, is conducting a
criminal investigation of DARRELL DESHAWN MOORE with a date of birth of April XX,
1990, and other persons, both known and unknown regarding violations of bank robbery as
defined by Title 18 § 2113(a) and conspiracy to commit bank robbery as defined by Title 18 §

371.

6. On Friday, August 24, 2018, at approximately 12:30 pm, two black males entered
the PNC Bank located at 181 Massillon Road, in Akron, Ohio and made verbal demands for
money. One of the subjects claimed to have a weapon. The subjects were last seen fleeing the
area on foot, north bound toward Interstate 76. An audit conducted after the robbery indicated
that the subjects fled with $13,051.00 in United States currency. At the time of the robbery,

PNC Bank’s deposits were insured by the Federal Deposit Insurance Corporation.

7. One of the subjects was identified as a black male with dreadlocks, between 5°10”
and 6’0” with a slim build. This subject wore sunglasses, a dark hoody, and a red bandanna

around his neck.

8. A canvass of adjacent businesses and residences originally indicated that the above-
described subjects were transported to the area by a Silver Dodge Journey. The vehicle was driven

by someone with longer hair. There was also an additional occupant in the front passenger seat.

2
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 3 of 10. PagelD #: 4

Additionally, an individual interviewed during the canvass recalled seeing that the subject in the
dark hoody appeared to be on his cell phone prior to entering the bank.

9. After reviewing exterior video obtained from the victim bank, investigators
learned that the aforementioned getaway vehicle was rather a silver Dodge Caliber, similar in

style to, but smaller than, a Journey.

10. = While still at the bank, detectives with the Akron Police Department told me they
were separately investigating several commercial robberies for which ARRON MCCORMICK
was suspected of being involved. In one of the robberies under investigation, a silver Dodge

Caliber was seen on camera and was identified as a subject vehicle.

11. In August of 2018, AARON MCCORMICK'S girlfriend, CHANTAMESE
SAMUELS, had a silver 2007 Dodge Caliber, registered to her. Records from the Akron Police
Department showed that this vehicle was involved in a traffic accident on August 26, 2018, two

days after the above-described bank robbery on Massillon Road.

12. OnFriday, August 31, 2018, and on Friday, September 7, 2018, bank robberies
occurred at the PNC Bank located 1546 W. Market Street, Akron, Summit County Ohio, and the
Fifth Third Bank located at 5067 Portage Street NW, North Canton, Stark County, Ohio,
respectively. Facts and circumstances from each robbery indicated that they were committed by
the same group of people. In both instances, as with the PNC bank robbery on August 24, 2018,
the banks were located near residential areas that subjects used to hide their getaway vehicle

during the robberies.
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 4 of 10. PagelD #: 5

13. Video footage obtained by law enforcement after the Fifth Third robbery on
September 7, 2018 indicated that the getaway vehicle was a dark SUV that resembled a
Chevrolet Equinox; a witness interviewed during the course of the investigation in to the Fifth
Third bank robbery reported that a female was the getaway driver. At the time of these
robberies, PNC Bank’s and Fifth Third Bank’s deposits were insured by the Federal Deposit .

Insurance Corporation.

14. On September 8, 2018, at 12:34 AM, CHANTAMESE SAMUELS posted a
Facebook live video on her Facebook page (chantamese.samuels.9). The video was shared
publicly and depicted SAMUELS and MCCORMICK at an unknown location that appeared to
be a night club. They were in the company of two individuals, one of whom was a black male
with a tall, thin build who had dreadlocks and wore sunglasses. SAMUELS’ Facebook live
video further showed that the subject with the dreadlocks and the other individual who appeared
to be with SAMUELS and MCCORMICK, an unidentified black male, were holding what

appeared to be large amounts of cash money in their hands.

15. On September 11, 2018, AARON MCCORMICK was arrested for an outstanding
capias warrant out of Summit County, Ohio. At the time of his arrest, MCCORMICK was

driving a dark grey Chevrolet Equinox bearing Pennsylvania license plate KRE0190.

16. = This'vehicle was identified as a rental car from Enterprise Rental Company,
having been in SAMUELS?’ possession since August 27, 2018, one day after her Dodge Caliber

was involved in a traffic accident.
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 5 of 10. PagelD #: 6

17. SAMUELS was also an occupant in the Chevrolet Equinox at the time
MCCORMICK was taken into custody. SAMUELS and MCCORMICK separately agreed to
speak to investigators and volunteered their cell phone numbers. SAMUELS was also shown a
still image that was derived from the Facebook live video that she posted shortly after midnight
on September 8, 2018. The image was that of the black male with dreadlocks and sunglasses, who
SAMUELS identified as "VERNON." |

18. The person that SAMUELS identified as “VERNON” was known to investigators
to have a physical description identical to that of VERNON LUSTER with a date of birth of
September XX, 1985. LUSTER was identified as a potential suspect in a robbery of a PNC Bank
located at 889 West Market Street, Akron, Ohio on June 18, 2018. During the course of that
investigation, investigators confirmed through historical police reports and phone records, that
VERNON LUSTER was the subscriber and user of telephone number 571-342-1170!

19. Asaresult of SAMUELS’ identification of “VERNON” on September 11, 2018, I
queried SAMUELS' and MCCORMICK'S cell phone numbers through historical toll records
obtained during the course of the investigation referenced in the previous paragraph. Records
indicated that between June 17, 2018 and June 19, 2018, there were seven (7) contacts between
LUSTER'S and MCCORMICK'S cell phones. Records also indicated that between June 17, 2018
and June 19, 2018, LUSTER'S and SAMUELS' phones were in contact 15 times.

20. Also, prior to arresting MCCORMICK on September 11, 2018, authorities
observed MCCORMICK in the presence of the individual that matched VERNON LUSTER’S -

description on two occasions earlier that date. Law enforcement observed this individual drive

 

' See NDOH Case Number 5:18MJ1124
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 6 of 10. PagelD #: 7

MCCORMICK in a 2003 grey Chevrolet Impala, bearing Ohio Temporary Tag G490673. On one
such occasion, MCCORMICK and this individual were seen at 2149 13" Street SW, Akron, Ohio.

21. On September 13, 2018, the Akron Police Department conducted a title query on
the 2003 Chevrolet Impala that was observed on September 11, 2018. Records indicated that
VERNON LUSTER purchased the vehicle on August 27, 2018? and noted his address as 2149 13"
Street SW, Akron, Ohio. Records show the title for the vehicle was then transferred to KATRINA
COLLINS of 781 Work Drive, Akron, Ohio on that same date (August 27, 2018).

22. On September 13, 2018, I discovered a Facebook account for LUSTER,
“/day.luster”. The account was open to the public and contained numerous images of LUSTER.
One such image, posted September 1, 2018 was of LUSTER and a male identified as DENNIS
JAMES WILLIAMS LUSTER, DOB February XX, 1985 standing in front of the rear bumper of
the Chevrolet Impala with Ohio Temporary Tag G490673. LUSTER can be seen holding United
States currency in his hand, and there is more money visibly protruding from his front pocket.

The most readily visible bill is a $100.00 note’.

23. Based on the bank robberies that occurred on August 24, 2018, August 31, 2018,
and September 7, 201 8, it appeared to investigators that VERNON LUSTER and others appeared

to have established a pattern of robbing a bank every Friday.

 

? It should be noted that VERNON LUSTER purchased this vehicle three days after the August 24, 2018 robbery of
the PNC Bank at 181 Massillon Road, Akron, Ohio.

3 This image was posted on LUSTER’S Facebook page on the day immediately following the August 31, 2018
robbery of the PNC Bank at 1546 W. Market Street, Akron, Ohio.

6
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 7 of 10. PagelD #: 8

24. On Friday, September 14, 2018, FBI special agents and investigators from the
Akron Police Department conducted surveillance on VERNON LUSTER. Shortly after 4:00 PM,
investigators observed the grey 2003 Chevrolet Impala bearing Ohio Temporary Tag G490673
depart from 2149 13" Street SW, Akron, Ohio. The vehicle was occupied by three people.
Investigators followed the vehicle to the area of Manchester Road, south of Interstate 76 in Summit
County, Ohio. |

25. Investigators observed the Impala slow down as it passed the PNC Bank located at
3379 Manchester Road, Akron, Ohio, which is located on the east shoulder of Manchester Road.
The Impala continued south and tumed east onto Portage Lakes Drive. Located on the northeast
comer of the above-described intersection, is a Huntington Bank with an address of 3451
Manchester Road, Akron, Ohio. Investigators then observed the vehicle pull into a residential
driveway and back out to travel west on Portage Lakes Drive. The Impala then turned north back
on to Manchester Road and passed both the Huntington and PNC Banks.

26. The Impala was then seen pulling into a shopping plaza on the east shoulder of
Manchester Road, just north of the PNC Bank described in the previous paragraph. An investigator
then reported over the police radio seeing the Chevy Impala drive behind the shopping plaza in an
area not typically used by patrons, but used rather for commercial deliveries to the businesses
located there. The Impala briefly came to a stop behind the plaza in an area that gave the vehicle’s
occupants a direct line of sight to the back side of the PNC Bank at 3379 Manchester Road.

27. The vehicle then continued west behind the plaza, and turned north once again onto
Manchester Road.

28. The Impala then turned west from Manchester Road onto Rood Drive. At the

southwest comer of this intersection, there is a US Bank located at 3100 Manchester Road, Suite

7
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 8 of 10. PagelD #: 9

100, Akron, Ohio. Behind the bank, on Rood Drive and adjoining streets, there is a residential
area. Based on the behavior previously articulated herein and the activity observed on the
afternoon of Friday, September 14, 2018, law enforcement believed that an armed bank robbery
was imminent.
29. Upon initiating a traffic stop, law enforcement learned that the grey 2003 Chevrolet
Impala was occupied by the following individuals:
a. DERVERAL DESHAWN TARVER, date of birth September XX, 1995 (driver);
b. VERNON LUSTER, previously identified herein (front passenger);
ec. DARRELL DESHAWN MOORE, previously identified herein (rear passenger);
30. All three individuals were detained and the 2003 Chevy Impala was towed in
anticipation of obtaining a search warrant. Prior tothe tow-truck arriving, Akron Police |
inventoried the vehicle. Among the items that were noted was a black plastic bag located on the
floor board of the front passenger seat that contained shoes, sweat pants, a long sleeved shirt and
a Spiderman mask. Additionally, there was another plastic bag located in the rear passenger seat

area that contained a multicolored sweat top, sweat pants, shoes, gloves, and a wool cap.

31. Investigators determined that MOORE was on active parole and he was booked
into the Summit County Jail. During the booking process, Summit County Jail staff took

detailed photographs of MOORE’S tattoos.

32. | Upon reviewing MOORE’S booking photographs, I compared his tattoos to those
that could be seen on subjects identified in bank security photographs from the August 24, 2018

robbery of the PNC Bank at 181 Massillon Road, Akron, Ohio (see paragraphs 6 and 7).
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 9 of 10. PagelD #: 10

33. In one image, the bank robber in the dark hoody is seen reaching over the teller
counter with his right arm. Between the cuff of his hoody and the glove on his hand, I noticed a
wavy linear tattoo on the bank robber’s right wrist. This tattoo was identical in shape and

location to a tattoo seen in Summit County Jail booking photographs on MOORE’S right wrist.

34. In another image from the same robbery, the bank robber is seen reaching over
the teller counter with his left arm. Between the cuff of his hoody and the glove of his hand, I
noticed at least two indiscernible tattoos, between which was a unique, roughly “s” shaped area
of bare skin were no tattoo ink was present. This “S” shaped void was identical in shape and

"location to that seen in Summit County Jail booking photographs on MOORE’S left wrist.

35. Based on these findings, I believe that DARRELL DESHAWN MOORE was
the individual described in paragraph seven as one of the subjects who robbed the PNC Bank at

181 Massillon Road in Akron, Ohio on August 24, 2018.

36. Moreover, on July 24, 2018, exactly one month prior to August 24, 2018 PNC
robbery, MOORE was issued a driver’s license by the Ohio Bureau of Motor Vehicles. In his
driver’s license photograph, which, according to Ohio BMV records, was taken on the date of
issue, MOORE can be seen with dreadlocks and wearing a dark blue hoody with white strings,
identical to the hoody described in paragraph 7 above. A large “cross” tattoo can also be seen on
the front of MOORE’S neck. This tattoo is not visible in the bank robbery photographs, because
MOORE was wearing a red bandanna around his neck. I also noted that MOORE?’S driver’s

license listed him as 6°01” tall and 175 pounds.
Case: 5:19-cr-00508-SO Doc #: 1-1 Filed: 03/22/19 10 of 10. PagelID #: 11

37. Based on these findings, I believe that DARRELL DESHAWN MOORE wasthe
individual described in paragraph seven as one of the subjects who robbed the PNC Bank at 181

Massillon Road in Akron, Ohio on August 24, 2018.

CONCLUSION
38. Based on the foregoing, I respectfully submit that there is probable cause to
establish that on August 24, 2018, DARRELL DESHAWN MOORE, along with other co-
conspirators known in this investigation, conspired to commit bank robbery in violation of Title

18, United States Codes 2, 371, and 2113 (a).

Respectfully submitted
A (PIO fi
lick A. Vicke

A special Agen

Federal Burea vestig

Subscribed and sworn to before me on nN lerrk QQ 2019
LY

KATHLEEN B. BURKE _.
UNITED STATES MAGISTRATE JUDGE

10
